Case 19-10974-JDW   Doc 9   Filed 03/10/19 Entered 03/10/19 13:07:51   Desc Main
                            Document      Page 1 of 8
Case 19-10974-JDW   Doc 9   Filed 03/10/19 Entered 03/10/19 13:07:51   Desc Main
                            Document      Page 2 of 8
Case 19-10974-JDW   Doc 9   Filed 03/10/19 Entered 03/10/19 13:07:51   Desc Main
                            Document      Page 3 of 8
Case 19-10974-JDW   Doc 9   Filed 03/10/19 Entered 03/10/19 13:07:51   Desc Main
                            Document      Page 4 of 8
Case 19-10974-JDW   Doc 9   Filed 03/10/19 Entered 03/10/19 13:07:51   Desc Main
                            Document      Page 5 of 8
Case 19-10974-JDW   Doc 9   Filed 03/10/19 Entered 03/10/19 13:07:51   Desc Main
                            Document      Page 6 of 8
Case 19-10974-JDW   Doc 9   Filed 03/10/19 Entered 03/10/19 13:07:51   Desc Main
                            Document      Page 7 of 8
Case 19-10974-JDW   Doc 9   Filed 03/10/19 Entered 03/10/19 13:07:51   Desc Main
                            Document      Page 8 of 8
